The plaintiffs petition for certification for appeal from the Appellate Court, 172 Conn.App. 38, 158 A.3d 787 (2017), is granted, limited to the following issues:"1. Did the Appellate Court correctly determine that the judgment of the trial court should be affirmed on the basis that the doctrine of superseding cause applies in cases in which the conduct of a third party is criminally reckless?"2. Did the Appellate Court correctly determine that the trial court did not abuse its discretion when it denied the plaintiffs motion to set aside the verdict and for a new trial?"ROGERS, C.J., and ROBINSON, J., did not participate in the consideration of or decision on this petition.